Appeal from an order of the Family Court, Westchester County, dated November 6, 1972 and made after hearings, which adjudicated appellant to be a person in need of supervision and placed him on probation. Order reversed, on the law, without costs, and petition dismissed. Neither the petition nor the facts disclosed *909at the hearings sustain the finding of the Family Court that appellant was u a person in need dfi supervision.” There must be more than a single isolated incident to support the determination of “ need of supervision ” (Matter of David W., 28 N Y 2d 589). Furthermore, in the case at bar, prior to the preparation and service of the person-in-need-of-supervision petition, the Family Court accepted an admission by appellant that he is a person in need of supervision. Although on July 9, 1973 appellant was discharged from probation, there is a possibility of collateral legal consequences as a result of the adjudication (Family Ct. Act, § 783; cf. Sibron v. New York, 392 U. S. 40, 57) and, therefore, the appeal is not moot. Martuscello, Acting P. J., Latham, Gulotta, Christ and Benjamin, JJ., concur.